 Case 3:17-cv-01362 Document 1265 Filed 04/09/21 Page 1 of 5 PageID #: 42875




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                               CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                               CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.

              STIPULATION REGARDING CERTAIN EXHIBIT DEADLINES

       The parties previously stipulated regarding certain deadlines to identify and exchange trial

exhibits. See Joint Trial Exhibit Stipulation (Sept. 24, 2020), Dkt. #1029. Based on the trial date

having been continued from October 19, 2020 until May 3, 2021, the parties hereby agree to amend

certain of those deadlines, as follows:

                                          Original Deadline             Amended Deadline
 Deadline for Exchanging
 Copies of Unproduced                      October 9, 2020                April 26, 2021
 Exhibits
 Deadline for Exchanging
                                          October 16, 2020                April 26, 2021
 Copies of Branded Exhibits

       The provisions of the Joint Trial Exhibit Stipulation shall otherwise remain in full force

and effect.



Date: April 9, 2021

                                                 1
Case 3:17-cv-01362 Document 1265 Filed 04/09/21 Page 2 of 5 PageID #: 42876




                                         Respectfully Submitted,

                                         By Defendants:

                                         /s/ Gretchen M. Callas
                                         Gretchen M. Callas (WVSB #7136)
                                         JACKSON KELLY PLLC
                                         Post Office Box 553
                                         Charleston, WV 25322
                                         Telephone: (304) 340-1000
                                         Facsimile: (304) 340-1050
                                         gcallas@jacksonkelly.com

                                         /s/ Robert A. Nicholas
                                         Robert A. Nicholas
                                         Shannon E. McClure
                                         Joseph J. Mahady
                                         REED SMITH LLP
                                         Three Logan Square
                                         1717 Arch Street, Suite 3100
                                         Philadelphia, PA 19103
                                         Tel: (215) 851-8100
                                         Fax: (215) 851-1420
                                         rnicholas@reedsmith.com
                                         smcclure@reedsmith.com
                                         jmahady@reedsmith.com

                                         Counsel for AmerisourceBergen Drug
                                         Corporation

                                         /s/ Steven R. Ruby
                                         Steven R. Ruby (WVSB #10752)
                                         Raymond S. Franks II (WVSB #6523)
                                         CAREY DOUGLAS KESSLER & RUBY
                                         PLLC
                                         707 Virginia St. E., Ste. 901
                                         Charleston, West Virginia 25301
                                         Tel.: (304) 345-1234
                                         Fax: (304) 342-1105

                                         Enu Mainigi
                                         F. Lane Heard III
                                         Ashley W. Hardin
                                         WILLIAMS & CONNOLLY LLP
                                         725 Twelfth Street NW
                                         Tel.: (202) 434-5000

                                     2
Case 3:17-cv-01362 Document 1265 Filed 04/09/21 Page 3 of 5 PageID #: 42877




                                         Fax: (202) 434-5029
                                         emainigi@wc.com
                                         lheard@wc.com
                                         ahardin@wc.com

                                         Counsel for Cardinal Health, Inc.

                                         /s/ Timothy C. Hester
                                         Timothy C. Hester
                                         Laura Flahive Wu
                                         Andrew P. Stanner
                                         COVINGTON & BURLING LLP
                                         One CityCenter
                                         850 Tenth Street NW
                                         Washington, DC 20001
                                         Tel: (202) 662-5324
                                         thester@cov.com
                                         lflahivewu@cov.com
                                         astanner@cov.com

                                         /s/ Paul W. Schmidt
                                         Paul W. Schmidt
                                         COVINGTON & BURLING LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, New York 10018
                                         (212) 841-1000
                                         pschmidt@cov.com

                                         /s/ Jeffrey M. Wakefield
                                         Jeffrey M. Wakefield (WVSB #3894)
                                         jwakefield@flahertylegal.com
                                         Jason L. Holliday (WVSB #12749)
                                         jholliday@flahertylegal.com
                                         FLAHERTY SENSABAUGH BONASSO
                                         PLLC
                                         P.O. Box. 3843
                                         Charleston, WV 25338-3843
                                         Telephone: (304) 345-0200

                                         Counsel for McKesson Corporation




                                     3
Case 3:17-cv-01362 Document 1265 Filed 04/09/21 Page 4 of 5 PageID #: 42878




                                         By Plaintiffs:

                                         /s/ Paul T. Farrell, Jr.
                                         Paul T. Farrell, Jr.
                                         (WVSB Bar No. 7443)
                                         FARRELL LAW
                                         P.O. Box 1180
                                         Huntington, WV 25714-1180

                                         Counsel for Cabell County Commission

                                         /s/ Anne McGinness Kearse
                                         Anne McGinness Kearse
                                         (WVSB No. 12547)
                                         Joseph F. Rice
                                         MOTLEY RICE LLC
                                         28 Bridgeside Blvd.
                                         Mount Pleasant, SC 29464
                                         Tel: 843-216-9000
                                         Fax: 843-216-9450
                                         akearse@motleyrice.com
                                         jrice@motleyrice.com

                                         Counsel for City of Huntington




                                     4
 Case 3:17-cv-01362 Document 1265 Filed 04/09/21 Page 5 of 5 PageID #: 42879




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, the forgoing Stipulation Regarding Certain Exhibit

Deadlines was sent to Counsel for the Plaintiffs and Defendants using the Court’s CM/ECF system,

which will send notification of such filing to all counsel of record.



                                                      /s/ Timothy C. Hester
                                                      Timothy C. Hester
                                                      Counsel for McKesson Corporation




                                                  5
